﻿Allow me at the outset to congratulate Mr.
Razali most warmly on his election as President of this
session of the General Assembly of the United Nations.
I am convinced that his diplomatic qualities will
contribute greatly to the attainment of the objectives of
this session. It is my pleasure to express my gratitude to
His Excellency Mr. Diego Freitas do Amaral for the
excellent conduct and competence that he displayed
during his presidency of the previous session.
During the five years that have elapsed since the
declaration of our independence, and in the four years
since the Republic of Moldova was admitted to the
United Nations, we have tried to show the whole world
that we are a country that is seeking a worthy place in the
international community. My country’s choice of the rule
of law and a market economy has led to an increase in its
credibility at the international level. I should like to assure
the Assembly that the Republic of Moldova is irreversibly
committed to the path of democracy, which is the best
guarantee of sustainable development, peace and social
progress. I should like to stress that the process of
democratic reforms in our country has been, and
continues to be, supported by the United Nations and its
specialized agencies, by the European organizations and
by the entire international community. I take this
opportunity to extend thanks for this assistance, which is
essential for our programme of reforms.
The complex process of transition in the Republic of
Moldova and in the countries of Central and Eastern
Europe is facing difficulties that require additional means.
This reform has also created negative social phenomena,
which have particularly affected the most vulnerable
groups of the population. To alleviate these undesirable
effects, the Government has adopted and implemented
measures of social protection. The difficulties that we are
facing in promoting economic reforms are created not
only by a lack of experience but also by a shortage of
commodities and financial and energy resources. In this
respect, I should like to stress the importance of support
and encouragement offered to the Republic of Moldova
26


by the international financial institutions, by the United
Nations specialized agencies and by certain developed
countries. We will also need such support in the future to
smoothly carry out our reforms.
Integration into European economic and political
structures remains a priority of our foreign policy. We are
convinced that, given the objectives of economic and social
reform, the development and deepening of relations with
the Organization for Security and Cooperation in Europe
(OSCE), the Council of Europe and the European Union, as
well as close cooperation in the context of the Partnership
for Peace programme and the North Atlantic Cooperation
Council, take on a new dimension. Such a process also
creates favourable conditions for the affirmation of the
Republic of Moldova as a sovereign and independent State.
We state our willingness to cooperate with regional
organizations to ensure stability in Europe as well as peace
and security throughout the world. The choice of permanent
neutrality stipulated in our Constitution explains why the
Republic of Moldova is not participating in, and does not
intend to join, the military structures of the Commonwealth
of Independent States or of other regional organizations.
The conflict in the eastern part of my country remains
an obstacle to democratization and to progress on economic
reforms. We cannot ignore the continuing violations of
human rights in the Transdnestr. The international
community has been informed of them many times. Despite
our negotiations and many appeals of international
organizations, we have yet to obtain the release of the
members of the Ilascu group, who were sentenced and
imprisoned illegally four years ago by the anti-constitutional
authorities of Tiraspol.We are concerned that the Moldavian
population in the schools and institutions of this region of
the country are banned from using Latin characters in the
study of their mother tongue.
This conflict still remains a central concern, despite
negotiations, despite the spirit of compromise of the
political leaders, and despite their will to resolve the
problems in the eastern zone through peaceful means, in
cooperation with international organizations such as the
United Nations and the OSCE, and together with the
assistance of the affected States, Russia and the Ukraine,
which have expressed their willingness to be guarantors.
The Republic of Moldova believes that the only
solution to the conflict lies in the development of a draft
law related to the special status of Transdnestr as an
integral part of a unified and indivisible State, in
accordance with our Constitution. In the context of
negotiations, we have already signed several interim
documents covering various aspects of the normalization
of the situation in this region. We remain true to the
principle of territorial integrity and of the sovereignty of
the State, which we will always respect. Unfortunately,
the authorities of the anti-constitutional republic are not
yet ready to accept the principle of territorial integrity and
of the sovereignty of the State.
We reaffirm our willingness to continue negotiations
with the authorities of Tiraspol in order to find a solution
to the Transdnestr conflict.
We consider that the process of a peaceful and
definitive solution to the conflict in the eastern zone of
the Republic of Moldova could be considerably
accelerated through the immediate, complete, ordered and
unconditional withdrawal of military units of the Russian
Federation.
We are concerned by the fact that these foreign
troops continue to be stationed on the territory of the
Republic of Moldova, which is contrary to our
constitutional stipulation of the neutrality of our country.
Although the agreement between the Republic of
Moldova and the Russian Federation relating to the legal
status, the method and the terms of withdrawal of Russian
military contingents stationed temporarily on the territory
of Moldova was signed two years ago, the Russian State
Duma has yet to ratify the agreement. We hope that the
competent Russian authorities will accelerate the entry
into force and the implementation of the Moldovan-
Russian agreement of 21 October 1994.
As regards to the revitalization of the United Nations
and the reform of its structures in the spirit of
democratization and in accordance of the latest world
developments, we note with satisfaction that the United
Nations as a guarantor of international peace, stability and
security has expanded its efforts through improving the
mechanisms for maintaining peace and has intensified its
activities in the area of preventive diplomacy and the
settlement of regional conflicts, and has developed new
concepts and means for crisis management such as stand-
by commitments and rapid-reaction forces. The Republic
of Moldova welcomes the efforts of the Conference on
Disarmament towards the adoption of the Comprehensive
Nuclear-Test-Ban Treaty.
At present, goals likely to help overcome the
financial crisis by finding the resources necessary for
effective action by the United Nations are fundamental. In
27


our view, the reform of the United Nations must also cover
the financial aspect. We can attempt viable solutions only
with the participation of all Member States.
The Republic of Moldova is not indifferent to this
situation and will make efforts to meet its financial
obligations. However, it is my duty to stress that we are
obliged to bear an assessment that is calculated at a level
which is exaggerated in comparison with our real
possibilities. This calculation has led to a situation where
the scale of assessments for our country is higher than that
of States with a similar level of development. It is high
time that we found an appropriate methodology reflecting
the capacity to pay of States. We hope that the spirit of
fairness and solidarity that reigns in the United Nations will
lead the General Assembly to recommend that the
Committee on Contributions revise and readjust the scale of
assessment to the level of indices that would truly reflect
the parameters of the economies of Member States. In this
context, the Republic of Moldova supports the proposal of
the European Union regarding the methodology regarding
the calculation of the scale of assessments, which we
consider to be fairer and more appropriate to the real
payment capacity of all Member States than that which is
used now.
The Republic of Moldova supports United Nations
reforms aimed at increasing the effectiveness of the
Organization and its main bodies, considering that this
innovative process reflects reality and the changes which
have occurred in the international system following the
cold-war era.
At the same time, the Government of the Republic of
Moldova attaches particular importance to the role the
Security Council plays in preventing the development of
new threats to peace and international security. Developing
conflicts, acts of aggression and interference in the internal
affairs of States threaten regional and international security.
The role of the Security Council in avoiding these dangers
is of prime importance. Aware of this role of the Security
Council as a collective decision-making body in the area of
peace and international security, the Republic of Moldova
considers that a change in its composition must be carried
out without hindering its effectiveness.
My delegation feels that an increase in the number of
seats on the Security Council should be carried out in a
balanced way including both permanent and non-permanent
seats, which would provide access for new members from
both the North and the South. As regards new permanent
seats, the President of our Republic, His Excellency
Mr. Mircea Snegur, proposed at the forty-ninth session of
the General Assembly that the status of permanent
member be given to the major economic Powers which
play an important role in economic affairs, such as
Germany and Japan. As for the increase in the number of
non-permanent seats, we find the Italian proposal
interesting, as it reflects the interests of most States
Members of the United Nations and offers a well-
considered solution to this question.
The Republic of Moldova is devoted to the
principles and to the ideals of the Charter of the United
Nations, and greatly appreciates the activities of the
United Nations, which for more than five decades has
shown itself to be a forum for harmonizing the efforts of
the peoples of the world in order to maintain international
peace and security and to ensure the development of
relations of friendship and cooperation among Member
States. The actions undertaken by the United Nations have
from the very beginning pursued the goal of building new
relationships among countries of the whole world.
After four years of activity as a full Member, the
actions of the Republic of Moldova within the context of
the United Nations remain among the priorities of its
foreign policy, aimed at giving our State a more active
presence at the international level as well as at the
development and intensification of relations of friendship
and cooperation with all members of the international
community. The Republic of Moldova is in favour of
harmonizing the interests of Member States.
In conclusion, I would like to express the hope that
the particular constructive spirit of the United Nations
which reigns once again at this session of the General
Assembly will enable us to respond to the challenges
facing the international community at this time. I am
convinced that the United Nations will remain a guarantee
of international peace and security and of economic and
social development worldwide. My delegation expresses
its willingness to contribute to effective cooperation with
the delegations of all Member States in order to attain the
purposes of the United Nations.






